                                                                     FILED
 1
                                                                      JAN 3 1 2020
 2
 3
 4
 5
 6

 7                          UNITED STATES DISTRICT COURT

 8                        SOUTHERN DISTRICT OF CALIFORNIA

 9
10 · UNITED.STATES OF AMERICA,                           Case No.: 19-CR-4344-WQH

11                                      Plaintiff,
                                                         ORDER AND JUDGMENT TO
12   v.                                                  DISMISS THE COMPLAINT
                                                         WITHOUT PREJUDICE
13   JESUS ALEJANDRO CRUZ-
     MARTINEZ,
14                                 Defendant.
15
16         Upon motion of the United States of America and good cause appearing, IT IS
17   HEREBY ORDERED that the INFORMATION in the above-entitled case be dismissed
18   without prejudice.
19         IT IS SO ORDERED. ·
20
21
           DATED: January   Ji_, 2020
22                                                   United States District Judge
23
24
25
26
27
28

                                                     1
                                                                                     19-CR-4344-WQH
